Agenda: see Minutes
(ES) Madam President, I do not intend to speak for five minutes. I would just like to ask you, given your generosity and knowledge of the region to which I am going to refer, to allow me to speak on a point of order.
Madam President, I wonder whether the President of this Institution could express his support, if he has not already done so, for the Secretary-General of the United Nations', Mr Ban Ki-moon's, call for a cease to hostilities in Lebanon, which are causing huge loss of life.
I believe that this is essential and that it would reflect the feelings of every single Member of this Parliament. I know that we have a debate on the situation in Palestine this afternoon, but the truth is that, at this very moment, innocent civilians are still dying in Lebanon.
That is what I am asking for.
Your request will be passed on to the President, who will certainly also put it to the Conference of Presidents.